Citation Nr: 1215474	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial evaluation for left lower extremity thrombophlebitis, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for left lower extremity thrombophlebitis and assigned it a 10 percent rating.  A Board decision of April 2011 granted a 20 percent disability rating for such disability prior to August 31, 2009, which was the date of a private evaluation.  The issues currently before the Board were remanded to the RO in April 2011 for further development.  The Appeals Management Center (AMC) and the RO have substantially complied with the remand instructions and the appeal is ready for adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Since August 31, 2009, The Veteran's left lower extremity thrombophlebitis has not produced or nearly approximated persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  

2.  The Veteran's service-connected left lower extremity thrombophlebitis does not render him unable to obtain or retain substantially gainful employment, given his technical institute training and many years of experience as an automotive mechanic.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left lower extremity thrombophlebitis since August 31, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2011).

2.  The criteria for referral to the Director of Compensation and Pension for extraschedular consideration of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with VCAA notice by a letter dated in March 2002.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not afford the Veteran the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening previously denied claims, or advise the Veteran as is required by Dingess of the laws regarding degrees of disability or effective dates for any grant of service connection until March 2007, the Board notes that service connection has been granted, rendering moot these deficiencies.  The Veteran was also provided with notice concerning the downstream issue of a TDIU in August 2011, and with the notice formerly required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in June 2008.  All of this was followed by adjudication.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for thrombophlebitis in November 2009 and June 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examination in June 2011 enables VA to determine whether the rating criteria for higher ratings and a TDIU are met, and so therefore, it is adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's April 2011 remand by obtaining the June 2011 VA examination report, providing the Veteran with VCAA notice concerning TDIU, and readjudicating the claim.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals the denial of a rating greater than 20 percent for his service-connected left lower extremity thrombophlebitis.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected left lower extremity thrombophlebitis is rated as 20 percent disabling during the period at issue under 38 C.F.R. § 4.104, Diagnostic Code 7121, which is for post-phlebotic syndrome of any etiology.  Under its criteria, it is rated as follows: with massive board-like edema with constant pain at rest, 100 percent; with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, 60 percent; with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, 40 percent; with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, 20 percent.  

A private medical records from August 31, 2009 reports that the Veteran had chronic lymphedema.  

On VA examination in November 2009, the Veteran had 3 hyperpigmented nevi over the lateral aspect of his left lower extremity.  There was notable swelling of the posterior portion of the thigh and upper third of the lower leg, with varicose veins being very tender.  The diagnosis was chronic thrombophlebitis with severe varicosities of the left lower extremity, extending from the perineum down into the popliteal fossa and proximal third of the lower leg.  

On VA evaluation in February 2011, the Veteran had no cyanosis, clubbing, pretibial edema, or abnormal skin lesions.  On VA evaluation in May 2011, the Veteran again had no cyanosis, clubbing, or pretibial edema.  

On VA examination in June 2011, the Veteran had no lymphedema.  He had large posterior varicosities that made the left calf measure 4 centimeters in diameter more than the right one, when he was upright.  There were pinpoint to 3 millimeter diameter scattered ecchymoses over prominent varicose vein bulges consistent with intermittent superficial erosions and/or contusions of the skin over the bulging varicosity.  However, there was no evidence of any chronic venous insufficiency gaiter-area changes.  Specifically, there was no stasis dermatitis, eczema, stasis pigmentary changes, ulceration, subcutaneous induration, persistent edema, or massive board-like edema.  There was no ankle/pedal edema whatsoever and no lymphedema.  The Veteran did not have persistent edema of his left lower extremity.  

Based on the evidence, the Board concludes that the criteria for a 40 percent schedular rating under Diagnostic Code 7122 are not met or nearly approximated from August 31, 2009.  The evidence shows that the Veteran's disability does not produce persistent edema and stasis pigmentation or eczema.  While he may have had lymphedema in or around August 31, 2009, had swelling of his left lower extremity on VA examination in November 2009, and testified in April 2010 that he always has swelling, he did not have edema when seen by VA in February or June 2011, and stasis pigmentation or eczema have not been reported during the rating period.  In fact, the examiner in June 2011 stated that there was no stasis dermatitis or eczema, and that there were no stasis pigmentation changes or ulceration either.  This evidence shows that the criteria for a 40 percent schedular rating are not met or nearly approximated.  

Extraschedular 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.
 
The preponderance of the evidence is against a higher rating and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Service connection is in effect only for thrombophlebitis, rated as 20 percent disabling for the entirety of its period of service connection since April 1998.  

The Veteran does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) because he does not have one disability ratable as 60 percent or more and his combined rating is not 70 percent or more. 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1   (2001).

An assessment for extra-schedular referral requires consideration of the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) . The Veteran's age and effects of nonservice-connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from nonservice-connected conditions, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine if there is some service-connected factor outside the norm which places the Veteran in a different position than other Veterans with a 20 percent combined disability rating.  Id.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such.  Id.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1  (2011).

In this case, the evidence shows that the Veteran is unemployed.  According to his May 2011 VA Form 21-8940, he last worked in January 2009, when he was self-employed as an auto mechanic.  He finished 12th grade and then had training at a technical institute in 1964.  

A VA examiner in June 2011 had considered the issue of the Veteran's unemployability.  He indicated that a June 2009 medical record mentioned that the Veteran was disabled secondary to peripheral vascular arterial disease, but that the Veteran had no arterial disease in his lower extremities.  The examiner indicated that the Veteran had no impairment of activities of daily living, as he was fully capable of cooking, driving, and dressing.  The Veteran advised that examiner that he was unable to continue his auto mechanic self employment due to severe pain in his posterior thigh and calf.  The examiner found, however, after examining the Veteran, that he had no objective evidence of any left lower extremity venous disability that would preclude employment.  The examiner found that the Veteran's story simply was not credible and was not consistent with any venous pathophysiology known to the examiner.  The Veteran's pain complaints were not consistent with the examiner's diagnosis or the examination findings.  Prior to December 2008, there were no objective or credible medical records showing any left lower extremity venous induced employment limitations or disability, and since December 2008, the Veteran's reported work-incapacitating left lower extremity vein pain complaints were not consistent with the diagnosis or examination findings.  

The Board cannot find any existing factor that takes the Veteran's case outside the realm of the usual so as to render impracticable his 20 percent schedular rating.  His 20 percent rating contemplates loss of working time.  Given his education level and work history, the Board finds that the June 2011 VA examiner's opinion is the most persuasive evidence in this case, indicating that the Veteran's left lower extremity thrombophlebitis disability does not preclude him from obtaining or maintaining a substantially gainful occupation at this time.  That examiner reviewed the Veteran's claims folder for prior medical records of unemployability due to left lower extremity thrombophlebitis, and examined the Veteran with the issue of whether his left lower extremity thrombophlebitis, standing alone, would preclude employment.  He found that the pain that the Veteran complained of, as the reason for his unemployability, was not consistent with his diagnosis or the examination findings.  

Additionally, the examiner indicated that there were no objective or credible medical records showing any left lower extremity induced employment limitations or disability.  This outweighs the Veteran's assertions of unemployability due to his thrombophlebitis disability, and his October 2004 earnings record from SSA showing earnings between 1998 and 2003 between $6419 and $12,193 is not considered supportive.  

For the reasons discussed above, the Board finds that the Veteran is not precluded from all forms of substantially gainful employment due to his service-connected left lower extremity thrombophlebitis disability.  While he may have been awarded  Social Security Administration benefits based either in part or in whole due to peripheral vascular disease, the medical records used by SSA do not contain probative evidence showing that his thrombophlebitis prevents him from securing or maintaining substantially gainful employment.  As the VA examiner noted in 2011, it is unclear what medical data or rationale were used by SSA to grant disability based on peripheral vascular arterial disease.  An examiner for SSA had reported impairments in June 2009, but no physical findings were listed.  That examiner had also indicated that the Veteran could stand for 30 minutes at a time, could lift or carry up to 30 pounds, and could walk for up to 4 hours.  He indicated that the Veteran could climb stairs occasionally. Also, the Veteran had told SSA that he was working slower and putting in less hours, down to 25 hours per week on average, and that he could do minor car repairs but not heavy ones like engines or transmissions.  This statement suggests that the Veteran has been capable of substantially gainful employment during the rating period.  The Veteran had indicated in May 2009 that a combination of problems, including his service-connected thrombophlebitis and other disabilities for which service connection is not in effect, had caused him to stop working.  However, the effect of non-service-connected disabilities may not be considered in determining whether to award TDIU.  38 C.F.R. § 4.14 (2011).  

Thus, the Board finds that no basis exists to warrant referral of the claim to the Director, Compensation and Pension Service for extraschedular consideration. Bowling, 15 Vet. App. 1 (2001).  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule is not for application. 38 U.S.C.A. § 5107(b)  (West 2002). 








ORDER

Entitlement to a disability rating in excess of 20 percent for left lower extremity thrombophlebitis is denied.

Entitlement to a TDIU is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


